Citation Nr: 1708208	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-31 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to an annual clothing allowance based on use of right and left ankle braces (ankle stabilizing orthoses (ASOs)) for the year 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to November 1990.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, which found the Veteran ineligible for a clothing allowance for her bilateral ankle braces for the year 2014.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted photographs in support of her claim for which there is an automatic waiver of Agency of Original Jurisdiction (AOJ) review, along with a written waiver of AOJ review.

This appeal was processed using a paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's right and left ankle braces (ASOs) worn for her service-connected ankle disabilities are non-rigid devices and have not been shown to wear or tear a qualifying article of clothing for purposes of a clothing allowance.




CONCLUSION OF LAW

The criteria for an annual clothing allowance based on use of right and left ankle braces (ASOs) for the year 2014 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue relates to benefits adjudicated under chapter 11 of title 38 of the United States Code, and those duties apply only to benefits adjudicated under chapter 51 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  The Veterans Law Judge clearly set forth the issue to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.



Law and Analysis

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum, as specified in 38 C.F.R. § 3.810.  38 U.S.C.A. § 1162 (West 2014), 38 C.F.R. § 3.810(a). 

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that (A) a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or (B) a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 C.F.R. § 3.810(a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outergarment at an increased rate of damage to the clothing or outergarment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the criteria for an annual clothing allowance based on use of right and left ankle braces (ASOs) for the year 2014 have not been met.

The Veteran has contended that she is entitled to a clothing allowance because the braces that she now wears for her service-connected ankle disabilities cause her shoes to frequently wear out and tear and also tear her socks.  She testified that she has worn braces since 1991 and that the braces she originally had were rigid.  She indicated that her current devices are non-rigid braces (ASOs, consistent with the printout with a picture and description of ASOs in her claims file) that have Velcro.  She also testified that she had additional surgeries on both ankles during the application year and has worn the ASOs since that time.  See July 2015 Bd. Hrg. Tr.; see also December 2013 claim, August 2014 notice of disagreement, September 2014 substantive appeal, and July 2015 photographs (claiming benefit based on recently-issued braces).

In this case, the record shows that the Veteran wears VA-issued ASOs for her service-connected right and left ankle disabilities.  See, e.g., October 2013 VA treatment record and July 2014 VAMC printout.  In the July 2014 decision, the Assistant Chief of Prosthetics (Prosthetics and Sensory Aids Service) at the Bay Pines VAMC reviewed this record and determined that these braces were non-rigid and did not qualify for the clothing allowance.  Thereafter, the record shows that the Prosthetics and Sensory Aids Service discussed with the Veteran that, per the guidelines, clothing allowances are due when a rigid appliance or orthopedic device is prescribed for a service-connected condition.  See September 2014 statement of the case; see also Veterans Health Administration (VHA) Handbook 1173.15 (defining and describing the procedures to administer the annual clothing allowance benefit).

The Board acknowledges the Veteran's contentions and the photographic evidence that her ankle braces cause actual wear on her shoes and socks; however, the regulation clearly establishes that, unless there is loss or loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)), the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health or a designee as a device that tends to wear or tear clothing.  See August 2014 codesheet (showing evaluations for service-connected ankle disabilities).  Here, the Assistant Chief of Prosthetics at the VAMC determined the Veteran's ankle braces were non-rigid (i.e., not of a type that tends to wear or tear clothing) based on the VA guidelines for the clothing allowance benefit, and thus, do not qualify.  In addition, the application completed by the Veteran (VA Form 10-8678) specifically explains that non-rigid appliances are not included in the qualifying appliances and that shoes, hats, scarves, underwear, socks, and similar garments are not included in the qualifying articles of clothing for purposes of the clothing allowance.  The Veteran has not contended that her braces affect any clothing besides her shoes and socks.  In other words, the Veteran's ankle braces have not been shown to wear or tear a qualifying article of clothing for purposes of the clothing allowance.

Based on the foregoing, the Board concludes that the criteria for an annual clothing allowance based on use of right and left ankle braces (ASOs) for the year 2014 have not been met, and the claim must be denied.  The Board finds that the weight of the evidence is against the Veteran's claim, and as such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.









ORDER

Entitlement to an annual clothing allowance based on use of right and left ankle braces (ASOs) for the year 2014 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


